                                          Case 4:19-cv-06551-HSG Document 22 Filed 08/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENNETH E. BAPTISTE,                                Case No. 19-cv-06551-HSG
                                   8                    Plaintiff,                           ORDER GRANTING REQUEST FOR
                                                                                             SECOND EXTENSION OF TIME
                                   9             v.
                                                                                             Re: Dkt. No. 21
                                  10     B. MARTINEZ, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, defendants’ request for a second extension of time to file their

                                  14   dispositive motion is GRANTED. Dkt. No. 21. By November 3, 2020, defendants shall file and

                                  15   serve their summary judgment or other dispositive motion. Plaintiff’s opposition to the summary

                                  16   judgment or other dispositive motion must be filed with the Court and served upon defendants no

                                  17   later than 28 days from the date the motion is filed. Defendants shall file a reply brief no later than

                                  18   14 days after the date the opposition is filed. The motion shall be deemed submitted as of the date
                                  19   the reply brief is due. No hearing will be held on the motion.

                                  20          This order terminates Dkt. No. 21.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 8/3/2020

                                  23                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
